Citation Nr: 0927362	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-08 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for dorsal osteophyte 
resection, right foot associated with stress fracture, os 
calcis, right foot with plantar fasciitis, initially rated as 
noncompensable from December 18, 2002 to December 7, 2008, 
and as      10 percent disabling since then.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to April 
1986.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for dorsal 
osteophyte resection, right foot, associated with stress 
fracture, os calcis, right foot. The Veteran appealed from 
the initial assigned noncompensable disability evaluation. 
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals the initial rating for a disability, VA 
must consider the propriety of a "staged" rating based on 
changes in the degree of severity of it since the effective 
date of service connection).

In May 2007, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge of the 
Board, and a transcript of this proceeding is of record. The 
Board remanded this case in July 2007 for additional 
development. 

Through a January 2009 rating decision, the RO increased to 
10 percent the evaluation for dorsal osteophyte resection, 
right foot, effective December 8, 2008. The claim for a 
continued increase in compensation has remained on appeal. 
See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is 
presumed to be seeking the highest possible rating for a 
disability unless he or she expressly indicates otherwise).





FINDINGS OF FACT

1.	From December 18, 2002 to December 7, 2008, the service-
connected manifestations of a dorsal osteophyte resection of 
the right foot were of less than a moderate foot injury.

2.	Since December 8, 2008, the service-connected 
manifestations of a dorsal osteophyte resection of the right 
foot were of not more than a moderate foot injury 


CONCLUSIONS OF LAW

1.	The criteria for an initial compensable rating for 
dorsal osteophyte resection, right foot associated with 
stress fracture, os calcis, right foot with plantar 
fasciitis, from December 18, 2002 to December 7, 2008, are 
not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic 
Code 5284 (2008).                                  

2.	The criteria for a rating higher than 10 percent rating 
for dorsal osteophyte  resection, right foot associated with 
stress fracture, os calcis, right foot with plantar 
fasciitis, since December 8, 2008 are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The Veteran is appealing the initial rating assigned 
following the RO's rating decision that granted entitlement 
to service connection for dorsal osteophyte  resection, right 
foot. Where a claim for service connection has been 
substantiated and an initial rating and effective date 
assigned, the filing of a Notice of Disagreement (NOD) with 
the RO's decision as to the assigned disability rating does 
not trigger additional 38 U.S.C.A. § 5103(a) notice. The 
claimant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to either of these 
"downstream elements." See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007). Here, the RO apprised the Veteran of the 
requirements of the VCAA through previous notice 
correspondence as to her then-pending claim for service 
connection for a right foot disorder, and no further VCAA 
notice is required. In any event, the RO has provided a 
detailed August 2007 letter, along with the January 2005 
Statement of the Case (SOC) and later Supplemental SOCs 
(SSOCs) addressing the specific criteria to establish an 
increased rating for the service-connected disability under 
consideration. 

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment. The Veteran has  also undergone several 
VA examinations. See 38 C.F.R. § 4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition). The Veteran has provided a February 2009 report 
from a private physician, and has testified during a May 2007 
Board videoconference hearing. There is no indication of any 
further evidence or information that has not already been 
obtained. The record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 


Analysis of the Claim

The level of impairment attributable to the service-connected 
dorsal osteophyte resection of the right foot is consistent 
with the currently assigned disability evaluations, of an 
initial noncompensable rating, followed by a 10 percent 
rating for a moderate foot injury effective December 8, 2008. 
The appeal is therefore denied.  


Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. See Fenderson, 12 Vet. 
App. at 125-26.

The RO's evaluation of the Veteran's dorsal osteophyte 
resection, right foot,  associated with service-connected 
stress fracture of the os calcis right foot with plantar 
fasciitis, has proceeded under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284. 

The Veteran had previously been awarded service connection 
for a stress fracture, os calcis, right foot (later modified 
as to include plantar fasciitis symptoms). The RO's November 
2003 rating decision on appeal granted service connection for 
dorsal osteophyte resection, right foot as secondary to the 
underlying stress fracture, os calcis. In addition, the 
November 2003 decision granted service connection and a 10 
percent evaluation for a scar at the site of the dorsal 
osteophyte resection, under 38 C.F.R. § 4.118, Diagnostic 
Code 7804, the assigned rating for which is not the subject 
of the instant appeal.

38 C.F.R. § 4.71a, Diagnostic Code 5284 pertains to the 
evaluation of injuries of the foot. This diagnostic code 
provides that a 10 percent rating is assigned for moderate 
foot injuries, a 20 percent rating for moderately severe foot 
injuries, and a 30 percent rating for severe foot injuries. 
With actual loss of use of the foot, a 40 percent rating is 
warranted. 
The words "moderate," "moderately severe," and "severe" 
are not defined in Diagnostic Code 5284. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6. 

December 18, 2002 to December 7, 2008

The records of VA outpatient treatment include a December 
2002 x-ray report of the feet which observed a clinical 
history of a firm growth on the dorsal area of each foot, 
right greater than left, which was painful. The overall 
impression was a negative x-ray. A March 2003 orthopedist's 
report noted a right foot visible nodule at the dorsum of the 
first tarsometatarsal joint, minimally tender to palpation. 
An April 2003 MRI study confirmed an osteochondral lesion 
measuring 11.3-mm by 6.2-mm at the medial aspect of the dome 
of the talus of the right foot. X-ray studies to confirm a 
mass on the dorsum of the right foot in April 2003 and June 
of that year were both negative. The Veteran underwent a 
dorsal osteophyte resection procedure of the right foot in 
June 2003. 

On a VA Compensation and Pension examination in August 2003, 
the Veteran reported that following the surgery she was 
continuing to wear open toe sandals and had not worn shoes 
yet, and as a result was not experiencing pain since there 
was no pressure on the site. A physical examination revealed 
that there was a transverse scar on the mid portion of the 
foot on the dorsal aspect at 1-cm, mildly hypertrophic, 
tender to touch, fairly movable with no adherent tissue 
underneath the scar. On the lateral aspect, there was a 3-cm 
slightly hypertrophic scar that was free, movable, and 
nonadherent to the underlying tissue which was tender to 
touch. There was swelling on the fifth toe area where the 
Veteran also had recently undergone a bunionectomy. The 
diagnosis was status post dorsal osteophyte resection of the 
right foot, which the VA examiner considered to be more 
likely than not related to the service-connected stress 
fracture of both heels. 

A February 2004 VA examination by a podiatrist not directly 
in connection with this claim determined that the Veteran had 
plantar fasciitis bilaterally, which was considered related 
to her stress fracture of os calcis of the bilateral feet. 
Further VA outpatient records show on an October 2003 
orthopedic consultation the Veteran complained of a "knot" 
over the dorsomedial aspect of the right foot, and stated she 
could not wear certain shoes due to the presence of pain. The 
following month an x-ray of the right foot resulted in normal 
findings. A February 2005 podiatric consultation noted an x-
ray indicated a dorsal exostosis at the first metatarsal head 
bilaterally; there was otherwise no hallux valgus deformity, 
fractures or dislocations. The assessment was hallux limitis. 
The use of orthotic shoes was recommended. 

The Board remanded this case in July 2007 in part to obtain 
additional VA outpatient records, including those pertaining 
to a scheduled second surgical procedure for the right foot. 
The Board also requested a more contemporaneous VA medical 
examination in this case.

VA medical records show that on a September 2007 x-ray 
evaluation of the foot, the impression was of minimal 
bilateral hallux valgus deformities with minimal degenerative 
changes. In October 2007, the Veteran underwent an 
exostectomy at the base of the proximal phalanx of both right 
and left great toes for removal of bony spurs. Following the 
procedure, the Veteran had some pain controlled by 
medication, and mild edema of the area. 

On further VA examination in January 2008, the Veteran was 
noted to have pain that occurred while standing, walking and 
at rest. There was no swelling, heat, redness, stiffness, 
fatigability, weakness, lack of endurance, or flare-ups of 
foot joint disease. The Veteran described having the ability 
to stand for 15 to 30 minutes, but inability to walk more 
than one mile. She regularly used orthotic inserts, with the 
efficacy of this measure described as fair. 

Upon physical examination, there was objective evidence of 
painful motion at the first metatarsophalangeal joint 
bilaterally, and of joint tenderness. There was no evidence 
of swelling, instability, weakness, or abnormal 
weightbearing. There    was no muscle atrophy of the foot. 
Other significant findings were of bilateral hallux 
hyperextension at the proximal interphalangeal joint, and 
limited range of motion of the first metatarsophalangeal 
joint with approximately 8 degrees of available dorsiflexion. 
The plantar arch was present both with and without weight 
bearing. A bilateral foot x-ray study was normal. The Veteran 
described the amount of time lost from work over the last 
year as 25 weeks. 

The diagnosis was rearfoot varus deformity, bilateral; 
plantar fasciitis, bilateral; hallux limitus, bilateral; and 
hyperextension of the hallux at the interphalangeal joint, 
bilateral. The VA examiner noted that the Veteran's recent 
surgery of exostectomies of both great toes was not a result 
of stress fractures with plantar fasciitis, nor a result of 
osteophyte resection secondary to the stress fracture. The 
more likely cause was compensated rearfoot varus, ankle joint 
arthritis and lower extremity genu valgum. 

Consideration of the record for the initial evaluation time 
period for the Veteran's right foot dorsal osteophyte 
resection does not show that a compensable rating is 
warranted. The applicable rating criteria as indicated is 38 
C.F.R. § 4.71a, Diagnostic Code 5284, under which a 10 
percent rating may be assigned for a moderate foot injury. In 
evaluating the Veteran's residuals of an osteophyte 
resection, the Board has limited its inquiry only to those 
symptoms and manifestations of this particular disorder, and 
as the rating schedule prescribes, distinct from the 
symptomatology of other service-connected disabilities of the 
foot the rating for which is not on appeal, i.e., the 
underlying stress fracture of the os calcis, and the post-
surgical scar for osteophyte removal. See 38 C.F.R. § 4.14 
(providing that under VA's "anti-pyramiding rule," the 
evaluation of the same manifestation under different 
diagnoses is to be avoided). See also Esteban v. Brown, 6 
Vet. App. 259, 262 (1994); Brady v. Brown, 4 Vet. App. 203, 
206 (1993).

Based on the level of symptomatology shown, the Veteran's 
residuals of a right foot osteophyte resection do not 
correspond to a moderate level of severity. The August 2003 
VA examination within two-months of the osteophyte removal 
procedure indicated the presence of post-surgical scars that 
were tender to palpation, but otherwise no ratable findings. 
As indicated, through another grant of service connection the 
Veteran has been provided disability compensation for these 
scars. The initial diagnosis of plantar fasciitis in February 
2004 has been found associated with a further distinct 
disorder of the underlying os calcis stress. 

Subsequent records of VA outpatient treatment reflect that 
the Veteran complained of pain in the area of the osteophyte 
resection, but x-ray findings continuously were normal as 
these pertained to the area of the dorsum of the foot where 
the procedure occurred. While as of February 2005 there was 
indication of hallux limitis, otherwise characterized on some 
instances as minimal bilateral hallux valgus deformity, this 
was in the area of the first metatarsophalangeal joint of the 
great toe. 

The January 2008 VA examiner has determined that the 
exostectomies at the base of the right great toe are 
medically distinguishable from the right foot osteophyte 
resection. Although not specifically within the time period 
under consideration, the December 2008 VA examination 
resulted in a similar finding. See, e.g., Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (VA must be able to distinguish, 
by competent medical opinion, the extent of the veteran's 
symptoms that are attributable to service-related causes from 
those that are not). 

For this same reason, the restrictions upon right great toe 
range of motion that were noted during the January 2008 VA 
examination would not be considered incidental to the 
service-connected residuals of an osteophyte removal, but to 
nonservice-connected factors. There is no further indication 
of objective pathology attributable to dorsal osteophyte 
resection. Accordingly, based on the lack of clinical 
findings due to this service-connected disability, the 
criteria for a moderate foot injury are not shown, and a 
noncompensable rating remains the most accurate evaluation 
under provisions of the rating schedule.

December 7, 2008 to the Present

On VA examination again in December 2008, the Veteran 
described continuing right foot pain which had not improved 
since her most recent surgery, and which worsened when at 
work due to prolonged standing. The Veteran estimated that 
she could walk about one-half a mile comfortably or stand 5 
to 10 minutes comfortably. She was independent in activities 
of daily living, and did not have incapacitating flare-ups of 
foot pain. Objectively, there were no calluses of the right 
foot. There was tenderness to light palpation of several 
affected joints, the heel on the plantar surface, the 
Achilles tendon, and the medial arch in the midfoot area. 
There was no thickening or synovitis of the Achilles tendon. 
The foot and ankle had normal dorsiflexion of 20 degrees, 
plantar flexion of 45 degrees, inversion 30 degrees, and 
eversion 20 degrees. The toes had normal flexion and 
extension. Motor strength was 5/5. During the examination, 
passive motion of the foot and ankle were all interpreted as 
being painful even though there was no grimacing or guarding. 
There was no edema of the foot or ankle, and no weakness or 
instability. An x-ray of the right foot revealed intact bones 
and soft tissues. 

The impression was of chronic right foot pain with 
significant psychological overlay. The examiner noted that 
the examination was nonphysiologic with complaints of pain of 
the foot with almost all touch. There were no objective signs 
of abnormal weightbearing. All surgical scars were mature, 
well-healed and freely movable. The examiner considered 
several of her complaints to be associated with general 
anxiety disorder and fibromyalgia, and there was no pathology 
found in the foot to explain the extensive and far reaching 
symptoms. The examiner further stated that the disorders of 
dorsal bone spurs, bunionette deformity, Achilles tendon 
pain, medial arch pain and the exostectomy of the first 
metatarsophalangeal joint were all unrelated to the service-
connected stress reaction of the os calcis. 

The February 2009 report of D.B., a private osteopath, 
indicates that the primary reported symptom was pain. 
Physical examination did not reveal any edema, instability, 
weakness or tenderness. Gait was normal, and there were no 
signs of abnormal weightbearing. There were no skin or 
vascular changes, and the right foot was absent signs of 
hammertoes, high arch, or clawfoot. Alignment of the Achilles 
tendon both weightbearing and nonweightbearing was normal. 
There was no pain on manipulation of the Achilles tendon. 
There was no valgus present, no forefoot malalignment, and no 
midfoot malalignment. Both angulation and dorsiflexion at the 
first metatarsophalangeal joints were normal. The diagnosis 
was limited in scope to conditions involving the left foot. 

The preceding findings do not show substantial increase in 
the level of impairment due to right foot osteophyte 
resection, including that which would substantiate any higher 
rating in this instance. Diagnostic Code 5284 provides for a 
20 percent rating for a moderately severe right foot injury. 
The VA and private orthopedic evaluation      do not 
correspond to this degree of impairment. During the December 
2008 VA examination, there was generally no indication of 
structural abnormality of the right foot, and range of motion 
in the right foot and ankle were both normal. The examiner 
identified other nonservice-related factors as potential 
causes of some of the underlying complaints of pain and 
discomfort of the right foot. The February 2009 osteopath's 
evaluation is notably absent indication of limitations 
involving the Achilles tendon positioning, foot alignment, or 
weightbearing capacity. Range of motion findings for the 
right foot were essentially normal. Given the lack of 
significant impairment associated with the function of the 
right foot during this timeframe, particularly that on or 
around the area of the osteophyte resection, there is no 
basis to assign an increased rating based on severity of a 
right foot injury under Diagnostic Code 5284. A 10 percent 
rating remains the appropriate  approximation of the level of 
impairment due to service-connected disability. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The evidence does not show that the Veteran's service-
connected right foot dorsal osteophyte resection has caused 
her marked interference with employment, meaning above and 
beyond that contemplated by her current schedular rating. She 
is currently employed on a full-time basis. The present level 
of disability compensation is intended to take into 
consideration the degree of impairment in occupational 
capacity attributed to service-connected disability. See 38 
C.F.R. 
§ 4.1; Van Hoose v. Brown, 4 Vet. App. 361 (1993). The 
Veteran's service-connected disorder also has not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim on appeal 
for increased rating for a dorsal osteophyte resection, right 
foot. The preponderance of the evidence is unfavorable on 
this claim, and under these circumstances the benefit-of-the-
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

An initial compensable rating for dorsal osteophyte 
resection, right foot associated with stress fracture, os 
calcis, right foot with plantar fasciitis, from December 18, 
2002 to December 7, 2008, is denied.

A higher rating than 10 percent for dorsal osteophyte 
resection, right foot associated with stress fracture, os 
calcis, right foot with plantar fasciitis since December 8, 
2008, is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


